Citation Nr: 1129957	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954, and from November 1957 to July 1977.  The Veteran died in September 2009, and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) from an October 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied DIC benefits.

In April 2010, the appellant testified at a Decision Review Officer (DRO) hearing.  In May 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claim folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married by ceremony on October [redacted], 2008; the Veteran died on September [redacted], 2009, less than one year later.

2.  The appellant was unaware that common law marriage was not recognized in Nevada, the state of residence for the entirety of her relationship with the Veteran.

3.  The appellant and Veteran had a mutual agreement to be married prior to September [redacted], 2008 and held themselves out as husband and wife in their community prior to September [redacted], 2008.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for DIC purposes have been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

II.  Analysis

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101(3); 38 C.F.R. § 3.53.

The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7 (1994).

It is undisputed that the appellant's formal marriage to the Veteran took place less than one year prior to the Veteran's death and produced no children.  However, the appellant contends that she and the Veteran had entered into a common law marriage more than one year prior to his death.  

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j).  The record reflects that the appellant and the Veteran were married in and resided in Nevada.  The State of Nevada does not recognize common law marriages.  NRS § 122.010.

However, the General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse. VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991).  This is because this legal impediment to a valid marriage may be overcome, and the marriage "deemed valid," on a showing that the appellant was in fact unaware of the impediment, the attempted marriage took place at least one year prior to the Veteran's death, they cohabitated continually from the attempted marriage to the Veteran's death, and no other person has been established as a surviving spouse.  38 C.F.R. § 3.52; see also Colon v. Brown, 9 Vet. App. 104 (1996).

The appellant testified that she did not know Nevada does not recognize common law marriage.
 
The appellant further testified that she had known the Veteran for approximately twelve years prior to his death in September 2009.  She stated that they held themselves out to be married in 2003 when they started living together, shortly after the Veteran's divorce from his first wife became final.  They were in the process of planning a 2004 wedding when they learned that the Veteran had cancer, at which point they decided that a "piece of paper" was not as important as trying to save his life.  DRO Hearing Transcript at 2.

It is well established, via the appellant's testimony and statements from a family friend and the appellant's daughter, that the Veteran and appellant enjoyed a long term relationship, and that they lived together from 2003 until his death in 2009. 

Further, the Veteran and appellant held themselves out to the public as married.  The appellant's daughter and a family friend have stated that they publicly referred to each other as husband and wife.  The appellant has stated that people considered him a father to her children from a prior relationship.  She also hyphenated her last name to include the Veteran's last name.  In addition, they represented themselves as a married couple whenever they traveled.

There is no evidence of record contradicting the assertions of the appellant and her supporting affiants, and no reason to doubt their credibility.  The weight of the evidence requires a finding that the appellant is entitled to surviving spouse status for DIC purposes.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


